UMB FUND SERVICES, INC. 803 West Michigan Street Milwaukee, Wisconsin53233 (414) 299-2000 August 19, 2013 Securities and Exchange Commission treet N.E. Washington, D.C.20549 Re: Ramius IDF Master Fund LLC Registration No:811-22493 Filing pursuant to Rule 30b1-5 and Section 24(b) of the Investment Company Act of 1940 Dear Sir or Madam: On behalf of the above-named registrant and pursuant to Rule 30b1-5 and Section 24(b) under the Investment Company Act of 1940, as amended, is the Fund’s Form N-Q for the fiscal quarter period ended June 30, 2013.Any questions regarding this filing may be directed to the undersigned at the telephone number provided above. Sincerely, /s/ Benjamin D. Schmidt Benjamin D. Schmidt Assistant Vice President, Fund Administration Encl.
